Case 21-10719   Doc 19   Filed 05/28/21 Entered 05/28/21 12:57:00   Desc Main
                           Document     Page 1 of 4
Case 21-10719   Doc 19   Filed 05/28/21 Entered 05/28/21 12:57:00   Desc Main
                           Document     Page 2 of 4
Case 21-10719   Doc 19   Filed 05/28/21 Entered 05/28/21 12:57:00   Desc Main
                           Document     Page 3 of 4
Case 21-10719   Doc 19   Filed 05/28/21 Entered 05/28/21 12:57:00   Desc Main
                           Document     Page 4 of 4
